Guerry, J.
1. An assignment of error in a direct bill of exceptions, that the court erred in admitting the testimony of a certain witness, without setting out any of the evidence in tlie assignment, upon the ground that it varied the contents of the written instrument sued upon, is too defective to be considered by this court. Hamilton v. Williford, 90 Ga. 210 (15 S. E. 753); Lewis v. Hutchinson, 127 Ga. 789 (56 S. E. 998) ; Dodge v. Cowart, 131 Ga. 549 (62 S. E. 987).
2. An assignment of error in a direct bill of exceptions upon the direction of a verdict, that “the same was contrary to law and contrary to evidence, and controlling in the case,” is not a good assignment of error on the direction of such verdict, and presents no question for adjudication by this court. See Bosworth v. Nelson, 172 Ga. 612 (158 S. E. 306). No proper assignment of error having been made in the bill of exceptions, the writ of error is

Dismissed.


Broyles, G. J., and MacIntyre, J., concur.